Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Abstract
The amended abstract filed September 6, 2022 is hereby acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The rejection of claim 10 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, has been obviated by the amendment filed September 6, 2022.  

The following new rejection is applicable:

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 17 fails to limit the scope of the subject matter of claim 1.  The provided recitation describing an aluminosilicate is inherent to the identity of all aluminosilicate zeolitic materials, and is not specific to MSE zeolites; thus the description does not further limit claim 1.  The examiner provides the Ziyath et al. article describing the basic structural properties of zeolites to support this position.  The WO 2020/038222 reference also defines zeolites as “crystalline aluminosilicate compositions which are microporous and which are formed from corner sharing AlO2 and SiO2 tetrahedra”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This rejection is based upon the concept of undue experimentation associated with a determination of the metes and bounds of the invention from which others are to be precluded.
There are eight factors considered by the Federal Circuit in the determination of undue experimentation, In re Wands, 8 USPQ2d 1400 (1988).  These factors are:  the nature of the invention, the breadth of the claims, the state of the prior art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence of absence of working examples, the relative skill of those in the art, and the quantity of experimentation necessary.  The examiner will discuss these factors as they apply to the instant invention
The instantly claimed invention involves a catalyst composition, a method for making and a method for using a composition comprising an aluminosilicate, i.e. a zeolitic material.  Although the specification uses this term generically, the term aluminosilicate is extremely broad recitation that can on its face be an amorphous material, any of a number of molecular sieve materials of highly divergent chemical compositions and pore sizes and/or arrangements, or a specific crystalline aluminosilicate material having particularly specified micropores. There is no concise discussion in the specification regarding the species of zeolite that could feasibly be employed to catalyze the reaction intended by applicant, in that no nexus of the characteristics of functional aluminosilicates are discussed.  The claims to the composition and method for making do not even describe the intended utility of the final product, so it appears that certainly a more thorough definition of the intended composition to be treated should be set forth.
The state of the prior art indicates that there are numerous and myriad materials that fall within the terminology “zeolite”, now including mesoporous and hierarchical materials and what were previously termed non-zeolitic molecular sieves but are now discussed in the art as “zeolites”.  All of these materials have completely different characteristics and functionality neither contemplated nor disclosed by applicant that fall within the scope of the term “aluminosilicate”.  In this particular case, acid treatments which can result in a change in the aluminosilicate composition (dealuminating) and structure (introduction of mesopores).  Each framework material aluminosilicate known in the art additionally may vary with combinations of both aluminum and, as claimed Group 4 and 5 elemental species, further giving rise to many other species.  This disclosure would indicate that any combination of these elements could feasibly be combined with any innumerable types of “zeolite species” and in any combination of amounts, and the aluminosilicate could feasibly be in H+ for, NH3 form, or some other element not considered by applicant but included by the open claim language of “comprising”.
In the prior art, zeolitic materials are known catalytic materials and it is also known that activity and/or selectivity are frequently related to the reaction being catalyzed.  Some catalysts will work for particular reactions but will be ineffective for others.  Due to the unexpected nature of catalysis, the clear disclosure of the precise identity of materials to be made or treated is relevant in that myriad non-functional species may be present within the extremely broad family of materials embraced by the instant claim steps of acid treating, calcination, metal contact, and calcination of an unidentified aluminosilicate.
Although there is some small degree of predictability in the use of aluminosilicates and zeolites as a catalytic means, the success of such use is completely dependent on the composition and specific structure, framework, elemental makeup and promoter materials within the broad disclosure of the zeolite material, additionally encompassing all potential relative amounts of all catalytic components.  Absent an exact characterization of the nature of the material, the skilled artisan will not be directly led to which aluminosilicates are functional for a given process, and which will not work.
The instant disclosure provides specific guidance for only an extremely limited genus of aluminosilicate zeolite materials having the framework designation MSE, which essentially contains three or four isostructural species inclusive of UZM-35, YNU-3 and MCM-68.  There is no other information on this record that would provide the artisan the additional information required about the zeolite required to insure or determine what other zeolites (with different framework combinations of elements and different promoter metals, hydrogen, ammonium or proton form, all exponentially included within the number of species, not to mention the different porosities possible within an aluminosilicate  could possibly be employed in the instant catalyst treatment process, with the expectation of success.  This limited disclosure, with no other guidance regarding the myriad different frameworks, elemental compositions, promoters and species known is insufficient for one of ordinary skill in the art to make a determination regarding the scope of materials covered by the invention.  The simplest manner in which to express the vast number of possibilities within the instant claims would be factorial formulae, starting with approximately 200! frameworks.  The addition of all of the potential combinations of those frameworks with all of the other changes that can be made to the starting material and all of the other characteristics, both chemical and physical, would include far too many species to be examined by an artisan armed with the instant disclosure to determine the metes and bounds of the aluminosilicate that may potentially be treated as claimed to result in the intended product material.
Although the specification provides several working examples, they employ only MSE framework materials. Although a person of ordinary skill in the art would recognize that zeolite materials are generally known to be useful for catalytic purposes, absent more information on the nature of the composition, even a highly skilled artisan would not immediately be expected to recognize the complete scope of that which is meant to be embraced by the broad recitation of “aluminosilicate”
As a result, the quantity of experimentation required of a person having ordinary  skill in the art would be undue in the absence of further guidance, as the number of    possible species would confound  the artisan required to determine acceptable functionality.  The artisan would be presented with myriad zeolite with myriad pore sizes and internal configurations (likely inclusive of innumerable non-working embodiments), as well as different elemental compositions, and such would result in an excessive amount of experimentation to determine the scope of the instantly claimed composition.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite in the claim language reciting “to obtain a resultant” and “calcining the resultant”.  This recitation so gives the reader the impression of a dangling phrase.  The resultant what?  This rejection could potentially be obviated by employing a “fourth step of drying and secondarily calcining the material obtained in the third step” or some other language to that effect.
Claim 1 is indefinite in the recitation of “in the temperature range of 20 to…” because there is no antecedent basis for the phrase “the temperature”.

Claim Rejections - 35 USC § 103

The rejection of claims 1-16 under 35 U.S.C. 103 as being unpatentable over WO 2020/038222 has been overcome by the amendment of September 6, 2022
The reference fails to teach or suggest the specific metal incorporation step at the now claimed temperature and fails to teach enough features of the product material to conclude that the absorbance and SSA limitations will be met by the reference disclosure.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over the Inagaki et al. article.
The Inagaki et al. reference discloses a Ti-MCM-68 material that has been produced by titanium insertion into an MCM-68 zeolite that has been acid treated to cause dealuminations and thus vacancies in which the titanium element can site. This  material is produced in a manner similar to that employed herein by applicant, but differs in the failure to conduct a calcination after the dealumination step.  However, absent some convincing showing of evidence to the contrary, the reference still indicates sample “c” to be the same zeolite under examination in the instant application, and to therefore conclude that the instantly claimed composition of claims 8, 9 and 11-15, and the process of using the material for enhancing the para-selectivity in phenol oxidation with hydrogen peroxide as claimed in claim 16.  Although the reference fails to specifically provide the absorbance at 300 or 210 (in that no relative K-M units for the absorbance are shown in Figure 3 of the reference), without further evidence it cannot be concluded that the wavelengths measured for catalyst “c” are outside the scope of that set forth in claims 8 and 9. Furthermore, the reference is silent with respect to the SSA of the zeolite, but similarly to the position set forth above, as the product appears to be identical to that claimed herein, and identical zeolites can be expect to have similar surface areas when they are provided in the same form for use. It is well-settled that when a reference composition appears very similar to one claimed in an application, it is appropriate to shift the burden to applicant to demonstrate that the conclusion is in error. The XRD pattern for reference catalyst “d” is also extremely commensurate with that disclosed in the instant application.  The amount of titanium in the sample Ti-MCM-68 (calcined) of Table 1 is sufficient to result in the instantly claimed Si/Ti ratio.   As the reference further discloses the use of the material in phenol oxidation as claimed herein, claim 16 is also rendered obvious by the Inagaki et al. reference.  See particularly Figures 2 and 3, page 735, right hand column, the catalyst preparation sections and Table 1, although the entire document is highly relevant.
The limitations of all claims have been considered and are deemed to be within the purview of the prior art.

Response to Arguments
Applicant's arguments filed September 6, 2022 have been fully considered but they are not persuasive to the extent set forth hereinabove.
With respect to the enablement rejection, the examiner acknowledges the limitation regarding the specific surface area of the zeolite, but such recitation fails to address the substance of the rejection.  Applicant asserts that this recitation indicates the aluminosilicate has a framework of recesses of pores.  This is not a convincing argument in that porosity crated by the framework elements is an inherent feature to the structure of any zeolite compound; it is not limited to the MSE structure described in the instant specification.  Applicant asserts that, for example, the claim language supports that titanium and aluminum will be “present dominantly in the inside of recesses of pores”.  This reasoning is additionally not convincing because the steps of acid treatment and metal insertion presumes the three elements are in the framework. An aluminosilicate will contain all of the silicon, titanium and aluminum atoms within the framework itself, not “within the recesses of pores and the like” as asserted by applicant.  As a result, the claims still lack direction for the specific metals and the intended framework and thus require vast undue experimentation to determine the metes and bounds of the instant claims.  The recitation of a surface area does not adequately define the possible combinations of silica and alumina and additional elements into framework organizations, which results in a large number of combinations of species that the artisan would need to experiment to determine functionality.
With respect to the rejection of claims 8, 9 and 11-16, applicant argues that a comparison of Examples 1-4 and Comparative Example 6 demonstrate that “it is presumed that the adsorbence nearly at 300...1.0 or higher” and “it is presumed that it is difficult for the adsorbence nearly at 300…to be come 1.0 or higher”.  This line of reasoning is not convincing.  Presumptions are not evidence, and the details of the comparative example are not specified.  As a result, Table 1 lacks information on whether or not Comparative Example 6 was calcined primarily and at what temperature, as well as the amount of titanium source is provided to the zeolite during gas-phase incorporation.  And this example does report a surface area consistent with the amended claims. As a result, a nexus between the reported characteristics and the actual process steps that would lead to such characteristics cannot be precisely determined.  Accordingly, the preponderance of the evidence with respect to claims 8, 9 and 11-16 supports an obviousness rejection absent convincing. It is well-settled that when a reference composition appears very similar to one claimed in an application, it is appropriate to shift the burden to applicant to demonstrate that the conclusion is in error. In the instant case, the lack of information with respect to Comparative Example 6 is not considered sufficient to meet the required burden.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732